Filed 1/19/22 P. v. Casillas CA1/2
                  NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
ordered published for purposes of rule 8.1115.


          IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      FIRST APPELLATE DISTRICT

                                                   DIVISION TWO


 THE PEOPLE,
             Plaintiff and Respondent,
                                                                        A162338
 v.
 SALVADOR CASILLAS, JR.,                                                (Solano County
                                                                        Super. Ct. No. FCR345030)
             Defendant and Appellant.


         Defendant Salvador Casillas, Jr. appeals from his sentencing on the
ground that the trial court failed to order a supplemental probation report
before imposing sentence. Finding no prejudice, we affirm the judgment.
                    FACTUAL AND PROCEDURAL BACKGROUND
         Defendant was charged with two felony counts of stalking (Pen. Code,1
§ 646.9, subd. (b)), 18 misdemeanor counts of disobeying a domestic relations
court order (§ 273.6, subd. (a)), two misdemeanor counts of making annoying
phone calls (§ 653m, subd. (b)), and one misdemeanor count of battery (§ 243,
subd. (e)(1)). The alleged victim was his former girlfriend, G.K.




         1   All statutory references are to the Penal Code.


                                                               1
      Defendant entered a plea of no contest to one count of felony stalking,
with a maximum sentence of four years in state prison.2 The remaining
counts were dismissed with a Harvey3 waiver, and no promises were made as
to the sentence.
      Sentencing was initially scheduled for February 3, 2020, but was
continued multiple times, first due to defense counsel’s motion to withdraw
(which was granted) and, later, at the requests of new defense counsel.
Defendant was eventually sentenced on February 26, 2021 to the midterm of
three years in state prison.
      The Underlying Offenses
      We draw the essential facts of the offense from the probation
presentence report prepared in early February 2020.
      G.K. ended a three-year relationship with defendant, moving to a
location with her elderly mother that she believed defendant could not find.
She feared for her safety after ongoing incidents of domestic violence
throughout her relationship with defendant. Defendant then “continuously
harassed” her with “pervasive” phone calls. He used tracking technology to
track her whereabouts, and “identity hiding applications” on the phone he
used to harass her.


      2 There were two felony counts of stalking. Count 1 alleged that
between April 7 through April 23, 2019, defendant “did willfully, maliciously,
and repeatedly follow and did willfully and maliciously harass G.K., and
made a credible threat with the intent that she be placed in reasonable fear
for her safety and the safety of her immediate family,” and that defendant
was “subject to a temporary restraining order, injunction and other court
order prohibiting the above described behavior against G.K.” Count 2 alleged
the same conduct, but for the earlier period between March 1, 2019 and April
6, 2019, and when there was no court order.
      3   People v. Harvey (1979) 25 Cal.3d 754.


                                        2
      On March 26, 2019, G.K. met with defendant, because he said that if
she would see him, he would agree to end their relationship. When G.K.
arrived, defendant was “ ‘acting extremely weird.’ ” He told her he needed to
make a phone call and briefly left the vehicle where he and G.K. had been
sitting and having a conversation. Moments later, Rio Vista police arrived,
with sirens and lights. Defendant jumped out of the vehicle and yelled that
G.K. was holding him at gunpoint in the vehicle, causing the police to place
G.K. under arrest. His allegation against G.K. was unsubstantiated, and no
charges were filed against her. G.K. later told police she knew then that she
had been “set . . . up” by defendant.
      On April 2, 2019, defendant and G.K. each filed for temporary
restraining orders; only G.K.’s was granted. Even though his temporary
restraining order had been denied, defendant tried to “serve” the denied order
on G.K. in a further effort to harass her.
      Although defendant was served in person on April 7, 2019, with the
restraining order issued by the court to protect G.K., he did not stop
contacting G.K. or her mother, who was also protected under the court order.
      On April 10, 2019, G.K. informed police that defendant was violating
the restraining order. She indicated that as of that date he had harassed her
“at least 150 times by continuously calling and texting her mother’s cell
phone.” G.K. was so afraid that she slept with her clothes on and armed with
a firearm, and had hired a security detail to escort her to and from court.
Between April 11 and April 21 alone, G.K. reported at least 250 missed calls
and text messages from defendant to her mother’s phone.4


      4 These contacts in violation of the restraining order included the
following: on April 13, defendant sent text messages to a person “connected”
to G.K. with a picture of the front of her residence and derogatory names; on
April 14, there was a text message to G.K.’s mother’s phone stating “come out

                                        3
      On April 23, 2019, G.K.’s mother heard a strange noise outside in the
middle of the night; she looked through the blinds and saw flames coming
from the side of the garage. A witness reported that defendant’s son was
“lurking around the complex sometime before the fire was set.”
      Later on in the morning of April 23, defendant was arrested at Family
Court where he had been ordered to appear.
      Defendant told police G.K. was “crazy” and “lying to him.” He stated,
“’I love [G.K.] What she did was wrong. She cannot just walk out on me like
that. It has to do with the way she went about it. If [G.K.] would have told
me, ‘Fuck you, I am leaving,’ it would have been a different story. She
planned this since November. She used me and fucked me. None of it meant
anything.” He blamed G.K. He admitted he had his son try to serve the
temporary restraining order that had been denied. He denied making calls to
G.K. or that he had access to license plate technology. He denied calling G.K.
on April 21. He accused G.K. of having mental health issues and “repeatedly
denied harassing” her.
      On April 23, defendant’s residence was searched pursuant to a
warrant, and officers found the phone used to make the harassing calls and
text messages described above.




now, and wtf”; on April 15, a text message stating “no pay day”; on April 17,
text messages to her mother’s phone stating, “bitch, I sorry, text back and I’ll
stop by” and “hey”; on April 21, several text messages to her mother’s phone
stating “I want you back,” and “I need you.” G.K. answered one phone call
and recognized defendant’s voice saying “miss you,” “sorry” and crying
throughout the call.


                                       4
                                  DISCUSSION
      Defendant contends on appeal that the court erred in failing to order
and consider a supplemental probation report before sentencing him on
February 26, 2021, and that he was prejudiced as a result.
A.    The Trial Court Erred in Not Ordering a Supplemental Report
      Section 1203, subd. (b)(1) requires, with exceptions not applicable here,
that if a person is convicted of a felony and eligible for probation, before
judgment is pronounced the court shall “immediately refer the matter to a
probation officer to investigate and report to the court, at a specific time,
upon the circumstances surrounding the crime and the prior history and
record of the person, which may be considered either in aggravation or
mitigation of the punishment.”
      California Rules of Court, rule 4.411(a)(2)5 requires a “supplemental
report if a significant period of time has passed since the original report was
prepared.” The Advisory Committee Comment to rule 4.411 states:
“Subdivision (a)(2) is based on case law that generally requires a
supplemental report if the defendant is to be resentenced a significant time
after the original sentencing, as, for example, after a remand by an appellate
court, or after the apprehension of a defendant who failed to appear at
sentencing. The rule is not intended to expand on the requirements of those
cases.” The Advisory Committee comment continues that “The rule does not
require a new investigation and report if a recent report is available and can
be incorporated by reference and there is no indication of changed
circumstances. This is particularly true if a report is needed only for the
Department of Corrections and Rehabilitation because the defendant has



      5   All further references to rules are to the California Rules of Court.


                                          5
waived a report and agreed to a prison sentence. If a full report was
prepared in another case in the same or another jurisdiction within the
preceding six months, during which time the defendant was in custody, and
that report is available to the Department of Corrections and Rehabilitation,
it is unlikely that a new investigation is needed.” Therefore, we look to case
law to determine what constitutes a “significant period of time” requiring a
supplemental report.
      At least one court has concluded that a “period of more than six months
may constitute a significant period of time.” (People v. Dobbins (2005) 127
Cal.App.4th 176, 179-181 (Dobbins).) In Dobbins, there was an eight-month
delay between the original probation report (which resulted in defendant
being sentenced to probation) and the subsequent sentencing hearing at
which the court found defendant violated probation, revoked probation, and
imposed a previously suspended 16-month sentence. For two of those months
after the initial sentencing, Dobbins had been out of custody. The Court of
Appeal in Dobbins concluded that on these facts the trial court erred by not
ordering a supplemental or updated report. (Id. at p. 181.)
      Here, defendant was out of custody during the year his sentencing was
continued. The Attorney General has not offered any justification for the
trial court’s failure in not ordering and reviewing an updated report. We can
find no justification in the record and conclude that it was error.
B.    Reversal is Not Warranted Because There is No Prejudice
      A trial court’s error in failing to order a supplemental report is a state
law error only, and thus our review is governed by the Watson standard of
harmless error. (Dobbins, supra, 127 Cal.App.4th at p. 182, citing People v.
Watson (1956) 46 Cal.2d 818, 836.) That means that we will not reverse the
judgment unless defendant establishes there is a reasonable probability he



                                        6
would have obtained a more favorable result if a supplemental report had
been prepared. (Dobbins, supra, at p. 182.)
      1.    The Presentence Report
      Considering the “criteria affecting probation,” under rule 4.414, the
probation officer observed that “[t]he nature, seriousness, and circumstances
of the crime as compared to other instances of the same crime appear
significantly elevated in seriousness given the large number of violations of
the Court’s orders in addition to the sustained and pervasive harassment.”
The probation officer “also noted that during these events, [defendant]
utilized the Rio Vista Police in March 2019 to escalate the harassment of the
victim.” Additionally, the presentence report concluded that defendant
“inflicted significant emotional injury upon the victim.”
      In considering circumstances in aggravation under rule 4.421(b), the
probation officer stated that “defendant has engaged in violent conduct that
indicates a serious danger to society.” The presentence report continued:
“The defendant’s behavior throughout this series of events associated with
the instant offense is egregious and indicative of a substantial public safety
concern. Though he has a limited history of criminal conduct, it is noted that
his one prior was for domestic violence, demonstrating a pattern of family
violence related behavior that has apparently gone undetected and/or
unreported.”6 Further, “[w]hen confronted about his behavior, [defendant]
largely minimized his role in the events leading up to his arrest and
maintained his narrative that the victim pulled a gun on him in Rio Vista.”




      6The probation officer was referring to a “misdemeanor conviction for
domestic violence over fifteen years ago,” for which there was “no record of
probation performance” given the age of the conviction.


                                       7
      The report continued, “It is that the defendant has a limited history of
criminal conduct that probation appears even remotely reasonable in this
matter. It is also noted that it appears the defendant has not attempted to
contact the victim since the date of his arrest on 4/23/19. Nonetheless, a
recommendation for imprisonment was heavily considered and would be
justifiable. Given the highly marginal nature of appropriateness, it will be a
highly guarded recommendation for probation with significant restrictions
and a lengthy probationary period. . . .” (Italics added.)
      2.    The Sentencing Hearing
      At the sentencing hearing on February 26, 2021, the court heard from
the victims. G.K. and her mother provided written statements. In her victim
impact statement, G.K.’s mother described the toll defendant’s conduct had
taken on her “mentally, emotionally, physically, financially and socially,” as
well as G.K.’s mother having to experience the “worst nightmare for a mother
is not being able to help her child in a situation that is beyond her control.”
G.K. appeared at the sentencing hearing and spoke at length about how
defendant’s actions had affected her. She described being in a relationship
with defendant that was “very manipulative, very controlling.” She
explained: “I would tell him often, I don’t belong here. And he would tell me
you’re not going anywhere. I tried to get out . . . because I begged him, leave
me alone, and he wouldn’t. That’s what he said, I promise you, I give you my
word, you will never hear from me, you will never see me again, just meet me
for five minutes. I was so desperate at that point for him to leave me alone.”
Describing what ensued when she agreed to meet with defendant, G.K. told
the court, “And then . . . everything else happened. He set me up. He lied.
. . . It was just horrible. It totally destroyed my world, my professional world,
my personal, my family, everything. [¶] I cannot reiterate what it’s like to be



                                        8
the victim of a stalker. I have hired [an attorney]. . . . [A]fter [defendant] had
me arrested, he called me crying, saying, I am so, so sorry. I’m so sorry,
crying. Then he texts and said, what can I do to clean this mess up. When I
wasn’t answering, that’s when I became the enemy. That’s when I because
the focus of his stalking and his anger.”
      G.K. told the court that she was “terrified.” “We had to move a few
times. I’m away from my family. I don’t get to see them. I don’t get to see
friends. I still look over my shoulder.” G.K. told the court that defendant has
“changed me as a person. Before I was confident, happy; now I’m not like
that anymore.”
      G.K.’s written victim witness statement contained detailed recitals of
what she experienced, how her life was affected, and the fear defendant’s
conduct caused her on a daily basis. She described her two-year “plan” to
“escape” from defendant, and his relentless conduct directed toward her
before and after she obtained a temporary restraining order. She described
defendant calling “my job my director my corporate office,” her daughter, her
special needs grandson, her daughter’s 92-year-old great grandmother, her
brother who she hadn’t spoken to in years. At one point he was calling and
texting her “close to a hundred times a day.” He was “texting pictures of my
front door ‘saying I’m 10 feet away’ ‘it’s time to come outside.’ ” She implored
the court, “Imagine receiving threats like this a hundred times a day. This
put me in panic mode. Fight or flight. Hypervigilant. I was not sleeping or
eating. I had friends drive around to make sure I could go outside safely.”
She concluded her written statement, “There are no words to truly explain
the torment that the Defendant has caused to myself and my family. It will
be a lifetime of counseling and courage to heal.”




                                        9
      At sentencing, the district attorney argued for the maximum sentence
of four years in state prison.
      Defense counsel argued for probation. About one month prior to
sentencing, defense counsel filed a Mitigation Statement.7 In this
submission, defense counsel noted that this was defendant’s first felony
conviction, and his only other conviction was a misdemeanor from “some 17
years prior,” “for which he completed court probation.” Defense counsel also
stated that defendant had “abided by all court orders since arrest.”
      At the sentencing hearing, defense counsel also addressed the court.
She reiterated that while the criminal case was pending, defendant had not
stalked G.K. She emphasized defendant’s various obligations to his family,
his health status, and his employment.
      But defense counsel’s comments also made clear that defendant
continued to deny some aspects of his conduct. Counsel attached as an
exhibit to the Mitigation Statement defendant’s application for temporary
restraining order against G.K., filed April 2, 2019, the very application the
superior court denied in favor of issuing a temporary restraining order
protecting G.K. and her mother. In response to a question on the application
form asking “[w]hat other orders are you asking for,” defendant responded,
“[f]or [G.K.] to do jail time for the crimes she has done to me.” (Italics added.)
      Defendant’s son spoke on behalf of his father at the sentencing hearing,
stating that his father was a “great man” and a “real great guy,” and asked
for leniency.
      After hearing from the parties and the victims, the court stated that it
had “read these reports a number of times, and considered what’s in them,


      7One of the continuances in defendant’s sentencing date was based on
his counsel’s desire to have additional time to prepare this statement.


                                        10
which includes the statements from [G.K.] and her mother, includes the
defendant’s statement, where he asks the Court to grant probation,
indicating that he’s the sole provider in his home, and that he’s got medical
issues, talks about his future plans. So I’ve looked at all of that, considered
what both lawyers have said today.”
      The court then said it was denying probation “because of the
seriousness of the offense as outlined in this case as related to me by [G.K.],
what I know about this offense. I just don’t think [defendant will] be
successful on probation.”
      The court sentenced defendant to the midterm of three years in state
prison, explaining, “The mitigating factors that I’ve taken into your account
are the defendant’s health situation, his lack of a serious criminal history,
and the impact of imprisonment on him.
      “However there are circumstances in aggravation, including the
conduct of the defendant in the offense, which I find to be serious, indicating
the danger to society and to the victim in this case.
      “And based on that, I find the aggravating and mitigating factors
balance each other out, which is why I’ve chosen the midterm of three years.”
      3.    There was No Prejudice
      Defendant contends he was prejudiced because of “[t]wo harms” that
flowed from the trial court’s error. First, a supplemental probation report
“likely would have provided evidence confirming defense counsel’s argument”
that defendant had not made any attempt to contact the victims in the year
since the report was written, and that “affirmation” would have made it
“reasonably likely . . . [to] have persuaded the court to grant probation or at
least impose the low term of imprisonment.” Second, the original report did
not provide any “details or guidance” concerning defendant’s “performance on



                                       11
a grant of probation years before.” Defendant speculates, “Assuming
appellant successfully completed his one grant of probation,” this factor was
“reasonably likely to persuade the trial court to impose the low-term” of
imprisonment (2 years) rather than the midterm.
      Neither argument is persuasive.
      As to the first alleged harm, no one—not the victims, not the
prosecutor—ever contested at the sentencing hearing or otherwise defense
counsel’s report that defendant had not contacted the victims in the year
since the original presentence report was prepared. Defense counsel
mentioned defendant’s non-contact with G.K. in the Mitigation Statement,
and stated it again at sentencing. In short, this fact was not kept from the
court. And even had this apparent fact been stated in a supplemental
probation report, in addition to in defendant’s own uncontested statements, it
is not reasonably probable that it would have made a difference in the
sentencing.
      As to defendant’s second “harm”—the asserted lack of information
about the grant of probation “years before”—this was not the result of the
trial court’s error in not requesting an updated presentence report. The
reference to a grant of misdemeanor probation in 2003 was in the original
presentence report, and the probation officer noted at the time of its
preparation that records were unavailable due to the age of the conviction.
Defendant amplified in his Mitigation Statement that this was “court”
probation, which we take to mean not supervised by the probation office, and
no one contested that assertion, either. Nor is the argument persuasive. It is
a stretch to see how defendant’s conduct on a court probation sentence in a
17-year-old misdemeanor conviction so remote that the probation officer did
not find it to be an aggravating factor for this sentence, makes it reasonably



                                      12
probable that the trial court would have reduced the sentence here.
Regardless how defendant conducted himself on probation on the
misdemeanor, he committed even more serious conduct in felony stalking
G.K. 17 years later. In addition, the underlying fact of the misdemeanor
conviction itself (leaving aside how defendant performed on court probation)
did not figure much in the judge’s sentencing decision here; if anything, the
court found defendant’s “lack of a serious criminal history” to be a mitigating
factor. (Italics added.)
      In sum, the court was aware of all of the arguments that might militate
in favor of a lesser sentence or probation, and defendant has failed to show
prejudice from the failure to order a supplemental presentence report.
                               DISPOSITION
      The judgment is affirmed.




                                      13
                                           _________________________
                                           Miller, J.


WE CONCUR:


_________________________
Richman, Acting P.J.


_________________________
Kline, J.*




A162338, People v. Casillas




      *Assigned by the Chief Justice pursuant to article VI, section 6 of the
California Constitution.

                                      14